Miller, J.,
delivered the opinion of the Court.
The motion to dismiss made in this case must be sustained for the reasons stated in the case of State vs. Bowers, just decided. The defendant in error was indicted under the Act of 1866, ch. 104, a local law which prohibits the sale of spirituous or fermented liquors within three miles of either of the churches in the village of Wolfsville, in Frederick County. 'He demurred to the indictment and the Court gave judgment sustaining the demurrer on the 10th of March, 1886, but the writ of error was not applied ■for until the 17th of April following. A longer period of .time intervened between the judgment and the application for the writ than occurred in the case of State vs. Bowers, and all that was said in that case applies therefore a fortiori to this.

Writ of Error dismissed.